UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION

LISA JEAN SHAULIS,

Plaintiff, Case No. 2:18-cv-1266

v. CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Chelsey M. Vascura

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

OPINION AND ORDER

This matter is before the Court for consideration of a Report and Recommendation issued
by the Magistrate Judge on August 12, 2019. (ECF No. 14.) The time for filing objections has
passed, and no objections have been filed to the Report and Recommendation. Therefore, the
Court ADOPTS the Report and Recommendation. For the reasons set forth in the Report and
Recommendation, the Court OVERRULES the Plaintiffs Statement of Errors and AFFIRMS
the Commissioner of Social Security’s decision.

IT IS SO ORDERED.

G-W-2019 LNn7

DATE EDMUND A. SARGUS, JR.
CHIEF UNITED STATES DISTRICT JUDGE
